Citation Nr: 1821463	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  17-04 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral foot disorder (originally claimed as immersion foot).


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral foot disorder,originally claimed as immersion foot, is related to service.  Specifically, he states that he sought treatment for foot pain in service and was subsequently hospitalized with combat fatigue.  These contentions are corroborated by the service treatment records, which show reports of left leg pain and hospitalization for combat exhaustion.  

In August 2015, the Veteran was treated for bilateral foot numbness, pain, and tingling that he reported had been ongoing for many years.  He was diagnosed with unspecified neuralgia and neuritis.  

In light of these facts, the Board finds that it is appropriate to broaden the Veteran's initial claim for immersion foot to encompass his current diagnoses under Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the Veteran's service treatment records, statements, and current diagnoses, the Board further finds that the duty to provide a medical examination has been triggered and a remand is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with an appropriate examiner to assess the nature and cause of his current bilateral foot disorder.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  

After a complete review of the claims file and a physical examination, the examiner should opine whether it is as likely as not (50 percent probability or better) that the Veteran's current bilateral foot disorder began in or is otherwise related to service. 

The examiner should consider, and note consideration of, the Veteran's statements regarding treatment in service for trench foot after extensive immersion in standing water, statements made to his private neurologist that he had experienced such symptoms for many years, and his service treatment records which document treatment for left leg pain. 

A rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. After completion of the above, the issue of service connection for a bilateral foot disorder should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative, if any, should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252.  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b) (2016).




